Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-12 and 15-17 are pending. Upon further consideration of the specie election requirement mailed 06/21/2021, the specie election requirement is withdrawn. Accordingly, claims 1-12 and 15-17 are under examination in their entirety.
 Specification - Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: 
I the instant case, the abstract does not detail any steps nor the critical steps that are inventive.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “L-amino acid granules” in line 2. There is insufficient antecedent basis for this limitation in the claim.


The term "low solubility" in claim 16 is a relative term which renders the claim indefinite.  The term "low solubility" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A definition of low solubility was not found after a careful review of the instant disclosure. The instant disclosure fails to give clear guidance as to the amount of the L-amino acid that dissolves in a particular solvent that would constitute “low solubility”. Moreover, claim 16 does not disclose or allude to the identity of the solvent that dissolves the L-amino acid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 15-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘635 (US Patent 5,935,635, Patent date 08-1999, which is an English equivalent to reference D1 KR100389974 cited in the Written Opinion for PCT/KR2019/003387) and ‘933 (US PGPUb 2005/0220933, Publication date 10-2005).
Interpretation of Claims

    PNG
    media_image1.png
    331
    654
    media_image1.png
    Greyscale

	The word “mixing” is being interpreted as any agitation. The instant disclosure exemplifies “mixing” in the examples but does not define the word “mixing”. Therefore, the broadest reasonable interpretation is being applied to the word “mixing”. 
Scope of the Prior Art
	635 teaches (Example 1): preparing a fermentation of L-lysine (a); and forming granulated L-lysine with a moisture content of 3.6%, via spraying (instant mixing) the broth onto seeds (c). This moisture content lies inside the instant range of 0 to 40%. 
	Concerning the drying of the granulated particles (d), and the sieving of the granules (e), 635 teaches (Example 5) the use of a fluidized bed dryer to reduce the water content of the granules and the sieving thereof.
	Concerning, the pulverizing or circulation (f) of the particles left in step (e) to step (c), 635 teaches (column 4, lines 50+) the powder which is pulverized from a part of the product can be used as seed crystals. This is motivation to utilize any and all granulated broth having comparable sizes to the pulverized product as seeds.
Concerning the granulated particles or the L-amino acid granules comprising the microorganism (claim 15), 635 teaches (column 4, lines 12+) granules obtained, for example, by directly drying or by granulating a fermentation broth of amino acids, can be used. This teaching allows an unfiltered broth to be granulated. An unfiltered broth would necessarily have the microorganism in the granulated product. 
Concerning the low solubility of the amino acids in claim 16 and the amino acids of claim 17, 635 teaches (column 2 lines 45-55) overlapping amino acids as instantly claimed. Due to the indefiniteness of the phrase “low solubility”, the amino acids taught by 635 are interpreted to have varying solubilities, which include the instant low solubility property.

Ascertaining the Difference
	635 does not teach the instant step (b) removing moisture from the fermentation liquid. 
635 does not explicitly teach the particle sizes of 75um or less in a range of 9% or higher, or 212um or less at 97% or less.
635 does not teach the range of 1 to 15 of the ratio of the seed to the slurry nor the ratio of 2.8 to 22 of the seed to the solid content of the slurry.
635 does not teach the size of the particles obtained in step (c) is adjusted by the particle size of the seed.
635 does not teach the range of 1 to 15 of the ratio of the seed to the slurry nor the ratio of 2.8 to 22 of the seed to the solid content of the slurry.
635 does not teach the particle sizes of 2,000um and 75um at 1% or less and 5% or less and 75um or more at 50% or higher.
635 does not teach the temperature at which to dry the granules (claim 12).
Secondary Reference
	933 teaches (par. 18) the drying of fermentation filtrate to a solid content of 48 to 52%. This range lies within the instant range of 20 to 90%. 933 supplies motivation to dry the broth (par. 18) to reduce the total volume of the broth/filtrate and to increase the concentration of the lysine.
Concerning the concentration method of claim 3, the drying of the fermentation filtrate as taught by 933 (par. 18) is the instant concentration method.
933 teaches overlapping subject matter to what is taught by 635. For example, 933 teaches (par. 3) the process to prepare lysine granules for animal feed.
Additional teachings of 933 are as follows. 933 teaches (par. 14) the flow rate of the concentrate, nozzle pressure and air volume during the granulation effects the granular particle size. These teachings are motivation to alter flow rate of concentrate to alter the size of granules. These teachings are relevant to instant claims 6-8.
Concerning the Corynebacterium strain, 933 teaches (par. 16) this strain can be used to make the lysine.
Concerning the drying temperature of the granules, 933 teaches (par. 20) subjecting the granules at an outlet temperature of 60 to 70C. 
The above teachings render 933 analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 635 and 933 to arrive at the instant invention with a reasonable expectation of success. For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have evaporated the L-amino acid broth taught by 635 (Example 1) to the instantly solid ranges, prior to spraying it on seeds with a reasonable expectation of success because 933 teaches (par. 18) the drying of fermentation filtrate to a solid content of 48 to 52%. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Upon doing so, the ordinary artisan would have arrived at steps (a) through (f) in claim 1.
Concerning instant claim 6 and the size of the seed particle adjusting the size of the granulated particle, due to 635 teaching the use of seeds, the seed would necessarily adjust any and all granulated particles by the act of being present during the agglomeration of the broth.
Concerning claim 6-8 and the size of the particles obtained in step (c) being adjusted by the mixing ratio of the seed to slurry, or the seed to the solid content of the slurry and the instant ratios thereof, 933 teaches variables that affect the size of the granulated particles, e.g. the flow rate of the concentrate. The flow rate of the concentrate would necessarily encompass a mixing ratio of the seed to slurry and/or the ratio of the seed to the solid content of the slurry. 
Additionally, due to 933 teaching (par. 18) the solid content of the broth as instantly claimed, and 635 teaching spraying the broth on seeds (example 1) a ratio of the solid content to the seed would have been encompassed by the teachings of 933 (par. 14). 
It would have been obvious to adjust the flow of the concentrate as taught by 933 (par. 14) to adjust the size of the granules with a reasonable expectation of success because 933 teaches (par. 14) the flow rate of the concentrate, nozzle pressure and air volume during the granulation effects the granular particle size. Upon doing so, the ordinary artisan would have been adjusting the ratios of the seed to slurry and seed to solids content. The ordinary artisan would have optimized the flow rate to arrive at the instant particle sizes (claims 4-5 and 10-11) and arrive at the instant ratios of claims 6-8. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Alternatively, the ratios of claims 7-8 are so broad, that the granules/seeds/concentrated broth would have encompassed the instant ratios.
Alternatively, due to the combinational methods of the prior art teaching the methods of claim 1, the ordinary artisan practicing the methods, would necessarily arrive at the instant particle sizes of claims 4-5 and 10-11. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the temperature of the drying of the granules in step (d) and instant claim 12, it was shown (933 par. 20) that the granules at the outlet of the granulation process were subjected to 60 to 70C temperature. An ordinary artisan in need of a temperature to perform the drying taught by 635 (column 13) would have known via the teachings of 933 (par. 20) that granules leaving the granulator can be subjected to temperatures of 60 to 70C and would have utilized those temperatures to dry the granules. Moreover, due to the granules leaving the granulator being subjected to the instant drying temperatures, the instant drying would have necessarily occurred.	

	Claims 1-12 and 15-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘350 (US Patent 5,990,350, Patent date 11-1999) and ‘635 (US Patent 5,935,635, Patent date 08-1999, which is an English equivalent to reference D1 KR100389974 cited in the Written Opinion for PCT/KR2019/003387) and ‘933 (US PGPUb 2005/0220933, Publication date 10-2005). 
Interpretation of Claims

    PNG
    media_image2.png
    146
    631
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    166
    636
    media_image3.png
    Greyscale

The word “mixing” is being interpreted as any agitation. The instant disclosure exemplifies “mixing” in the examples but does not define the word “mixing”. Therefore, the broadest reasonable interpretation is being applied to the word “mixing”.

Scope of the Prior Art
	350 teaches the immediately below Figure which depicts instant steps of preparing a fermentation broth, (b), forming granules, (e) and (f).

    PNG
    media_image4.png
    165
    722
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    569
    718
    media_image5.png
    Greyscale


Concerning the seeds, this is understood to be present in the above Figure due to the milling product being sent back to the granulator. Additionally, 350 teaches (column 4, lines 25-35) seeds are used in the granulation process.
Concerning the L-amino acid, 350 teaches (column 3) the broth contains L-lysine. Concerning the solid content in step (b), 350 teaches the concentrate has solids of 30 to 70% by weight which overlaps the instant range of 20 to 90%.
Concerning the Corynebacterium (claim 2), 350 teaches (column 3) this organism.
Concerning the concentration method (claim 3), the evaporation taught by 350 (column 3, lines 45-60) is the instant evaporation method.
Ascertaining the Difference
	 350 does not teach drying the granules, step (d) nor the moisture content of step (c).
350 does not explicitly teach the particle sizes of 75um or less in a range of 9% or higher, or 212um or less at 97% or less.
350 does not teach the range of 1 to 15 of the ratio of the seed to the slurry nor the ratio of 2.8 to 22 of the seed to the solid content of the slurry.
350 does not teach the size of the particles obtained in step (c) is adjusted by the particle size of the seed.
350 does not teach the range of 1 to 15 of the ratio of the seed to the slurry nor the ratio of 2.8 to 22 of the seed to the solid content of the slurry.
350 does not teach the particle sizes of 2,000um and 75um at 1% or less and 5% or less and 75um or more at 50% or higher.
350 does not teach the use of a broth containing cells in the process to make granules (claim 15).
350 does not teach the amino acids of claim 17.
Secondary Reference
	635 teaches (Example 5) the use of a fluidized bed dryer to reduce the water content of the granules and teaches (Example 1) forming granulated L-lysine with a moisture content of 3.6%. This percent overlaps the percent range in claim 1 step (c).
Concerning the granulated particles or the L-amino acid granules comprising the microorganism (claim 15), 635 teaches (column 4, lines 12+) granules obtained, for example, by directly drying or by granulating a fermentation broth of amino acids, can be used. This teaching allows an unfiltered broth to be granulated. An unfiltered broth would necessarily have the microorganism in the granulated product.
635 teaches (column 2 lines 45-55) overlapping amino acids as instantly claimed (claim 17).
933 teaches (par. 14) the flow rate of the concentrate, nozzle pressure and air volume during the granulation effects the granular particle size. These teachings are motivation to alter flow rate of concentrate to alter the size of granules. These teachings are relevant to instant claims 6-8.
Concerning the drying temperature of the granules, 933 teaches (par. 20) subjecting the granules at an outlet temperature of 60 to 70C.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 350, 635 and 933 to arrive at the instant invention with a reasonable expectation of success. For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have made granules taught by 350 (Figure) at the instant moisture range. The ordinary artisan would have done so with a reasonable expectation of success because 635 teaches (Example 1) forming granulated L-lysine with a moisture content of 3.6%. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	It then would have been obvious to dry the granules made by the process taught by 350 (Figure) with a reasonable expectation of success because 635 teaches (Example 5) the use of a fluidized bed dryer to reduce the water content of the granules.
Upon doing so, the ordinary artisan would have arrived at steps (a) through (f) in claim 1.
Concerning instant claim 6 and the size of the seed particle adjusting the size of the granulated particle, due to 635 teaching the use of seeds, the seed would necessarily adjust any and all granulated particles by the act of being present during the agglomeration of the broth when producing the granulated particles.
Concerning claim 6-8 and the size of the particles obtained in step (c) being adjusted by the mixing ratio of the seed to slurry, or the seed to the solid content of the slurry and the instant ratios thereof, 933 teaches variables that affect the size of the granulated particles, e.g. the flow rate of the concentrate. The flow rate of the concentrate would necessarily encompass a mixing ratio of the seed to slurry and/or the ratio of the seed to the solid content of the slurry. 
Additionally, due to 933 teaching (par. 18) the solid content of the broth as instantly claimed, and 635 teaching spraying the broth on seeds (example 1) a ratio of the solid content to the seed would have been encompassed by the teachings of 933 (par. 14). 
It would have been obvious to adjust the flow of the concentrate as taught by 933 (par. 14) to adjust the size of the granules with a reasonable expectation of success because 933 teaches (par. 14) the flow rate of the concentrate, nozzle pressure and air volume during the granulation effects the granular particle size. Upon doing so, the ordinary artisan would have been adjusting the ratios of the seed to slurry and seed to solids content. The ordinary artisan would have optimized the flow rate to arrive at the instant particle sizes (claims 4-5 and 10-11) and arrive at the instant ratios of claims 6-8. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Alternatively, the ratios of claims 7-8 are so broad, that the granules/seeds/concentrated broth would have encompassed the instant ratios.
Alternatively, due to the combinational methods of the prior art teaching the methods of claim 1, the ordinary artisan practicing the methods, would necessarily arrive at the instant particle sizes of claims 4-5 and 10-11. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the temperature of the drying of the granules in step (d) and instant claim 12, it was shown (933 par. 20) that the granules at the outlet of the granulation process were subjected to 60 to 70C temperature. An ordinary artisan in need of a temperature to perform the drying taught by 635 (column 13) would have known via the teachings of 933 (par. 20) that granules leaving the granulator can be subjected to temperatures of 60 to 70C and would have utilized those temperatures to dry the granules. Moreover, due to the granules leaving the granulator being subjected to the instant drying temperatures, the instant drying would have necessarily occurred.
	 
Conclusion
Claims 1-12 and 15-17 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.G.D/Examiner, Art Unit 1622       



/JAFAR F PARSA/Primary Examiner, Art Unit 1622